Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,778,493. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the common subject matters indicated in bold type shown below. In addition, claims 4-6 of the instant application recites: “receive”. It is well known that a base station receives information transmitted by a user equipment or vise versa. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the patent would be able to receive, via radio resource control (RRC) signaling, an indication of a frequency corresponding to a direct current (DC) tone within a set of resource blocks.
Instant Application
U.S. Patent No.10,778,493
Claim 1. A method for wireless communication, comprising: 
    transmitting, via radio resource control (RRC) signaling, an indication of a frequency corresponding to a direct current (DC) tone within a set of resource blocks. 
Claim 2. An apparatus for wireless communication, comprising: 
     a processor, 
     memory coupled with the processor; and      
     instructions stored in the memory and executable by the processor to cause the apparatus to: 
           transmit, via radio resource control (RRC) signaling, an indication of a frequency corresponding to a direct current (DC) tone within a set of resource blocks. 
Claim 3. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:   
         transmit, via radio resource control (RRC) signaling, an indication of a frequency corresponding to a direct current (DC) tone within a set of resource blocks.
Claim 4.  A method for wireless communication, comprising: 
       receiving, via radio resource control (RRC) signaling, an indication of a frequency corresponding to a direct current (DC) tone within a set of resource blocks. 
Claim 5. An apparatus for wireless communication, comprising: 
     a processor, 
     memory coupled with the processor; and         
     instructions stored in the memory and executable by the processor to cause the apparatus to: 
      receive, via radio resource control (RRC) signaling, an indication of a frequency corresponding to a direct current (DC) tone within a set of resource blocks.
Claim 6. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:     
         receive, via radio resource control (RRC) signaling, an indication of a frequency corresponding to a direct current (DC) tone within a set of resource blocks.
Claim 1. A method for wireless communication, comprising: 

        transmitting, via radio resource control (RRC) signaling, an indication of the identified frequency corresponding to the DC tone within the set of resource blocks.
Claim 12. An apparatus for wireless communication, comprising: 
    a processor, 
    memory coupled with the processor; and     
      instructions stored in the memory and executable by the processor to cause the apparatus to: 
        identify a frequency corresponding to a direct current (DC) tone within a set of resource blocks; and 
       transmit, via radio resource control (RRC) signaling, an indication of the identified frequency corresponding to the DC tone within the set of resource blocks.
Claim 24. A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:
       identify a frequency corresponding to a direct current (DC) tone within a set of resource blocks; and 
        transmit, via radio resource control (RRC) signaling, an indication of the identified frequency corresponding to the DC tone within the set of resource blocks.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0345321 Chen et al disclose DC tones and uplinks. US 11,071,124 Yi et al disclose DC tones. US 2016/0345347 Cheng et al disclose RRC signaling. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         December 2, 2021
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632